By the Court.

In the case of the Maine Fire & Marine Insurance Company vs. Weeks & Trustees, (1) we decided that negotiable promissory notes were not capable of being seised and sold upon execution ; and that one possessed of such, belonging to a debtor, was not in virtue thereof liable as the trustee of such debtor. The bank notes, in this case, are but promissory notes negotiable by delivery. The same reason applies to them. Choses in, action are not goods, effects, or credits, within the statute, (a)

Trustee discharged,


 7 Mass. Rep. 438.


 [See Rev. Stat. c. 97, § 21. — Ed.]